DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26, 32-34, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Caretta (US 4,819,705) in view of Poque (US 4,724,881) and WO’477 (WO 2013/117477).
US 2015/0007922 is a US equivalent to WO’477 and is relied as an English language translation to WO’477. 
Paragraphs cited in this office action were derived from the US equivalent document.
Regarding claims 19 and 22-23, Caretta teaches a pneumatic radial tire comprising a belt having 3 superposed layers (FIG.1 and FIG. 3).  Caretta teaches two radially superimposed layers of rubberized fabric reinforced with metallic cords 6, 7 wherein the cords are parallel to each other and inclined at an angle between 5° and 30° with respect to the equatorial plane.  The metallic cords of layer 6 and the metallic cords of layer 7 are orientated opposite of each other.  The metallic cords may be monofilaments with a diameter between 0.12 and 0.25 (FIG. 5A, 5B, Col. 2, lines 55-61, and Col. 4, lines 60+).
Caretta also teaches one or more layers of nylon cords 9 radially outside the metallic rubberized layers 6, 7.  The nylon cords are orientated at an angle between 0 degrees and 10 degrees (col. 3, line 30-40).  The one or more layer of nylon cords corresponds to the claimed first layer.  The metallic rubberized layers 6, 7 corresponds to the claimed second layer and third layer, respectively.  
Caretta does not disclose the nylon cords which are radially outside the metallic layers are monofilaments with a diameter φ greater than 0.10 mm or assemblies of such monofilaments and an envelope diameter D1 for the nylon cords.  However, Poque et al. teaches a radial tire comprising a cap layer made of two polyester monofilaments twisted with each other (FIG-2) having a diameter of 0.29 mm-0.31 mm (“φ”) (Col. 3, lines 65-67) to prevent air containing moisture from seeping, accumulating, and penetrating 
Caretta does not recite: Ez1 ≤ 0.35 mm, Ez2 = 0.15-0.35 mm, and 0.20 < (Ez1+Ez2)/(Ez1+Ez2+D1+D2+D3) < 0.40; however, providing these claimed relationships in Caretta’s tire would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Caretta teaches the radial distance between the centers of two facing cords on the plane of the cross-section of the tire is preferably between 0.5 and 1 mm and the single steel cords (monofilaments) of the second and third layers (“D2” and “D3”) have a diameter between 0.12 to 0.25 mm (col. 2, lines 50-62) and WO’477 teaches cords for a cap ply made of twisted monofilaments having an envelope diameter (“D1”) between 0.40 and 0.70 mm, preferably between 0.45 mm and 0.65 mm. 
For Example:
D1 = 0.4 mm and D2 = D3 = 0.25 mm 
Ez1 = radial distance of Caretta - (½ of D1+½ of D2) =
0.5 - (0.5 x 0.4 + 0.5 x 0.25) = 0.175 mm.
Ez1 = radial distance of Caretta - (a diameter of a steel cord) = 
0.5- 0.25 = 0.25 mm. 
(Ez1+Ez2)/(Ez1+Ez2+D1+D2+D3) = 
(0.175+0.25) /(0.175+0.25+0.4+0.25+0.25) =0.32

Regarding claims 20-21, Poque et al. teaches the cap ply made of two polyester monofilaments twisted with each other having a diameter of 0.29 mm-0.31 mm to prevent air containing moisture from seeping, accumulating, and penetrate into the steel cord plies.
Regarding claims 24-26, see [0070] of WO’477.
Regarding claims 32-34, see [0064] of WO’477
Regarding claim 43, nylon is a polyamide.  
Regarding claims 44-45, FIG. 2 of Poque illustrates a reinforcer having 2 monofilaments, rendering claims 44 obvious.  Also, Poque disclose a suitable cord for a cap ply of a tire having monofilament nylon of the type 500/3.  This means there are 3 nylon monofilaments, each monofilament having a fineness of 500 decitex.  The claimed limitations recited in claims 44-45 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Poque teaches a known and suitable cord for a cap ply (col. 4, lines 22) which satisfies the claimed limitations and one of ordinary skill in the art would have considered it obvious to provide a known cord for the same tire part (cap ply/first layer) and motivated by the benefits disclosed by Poque.
 Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection presented in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/14/2021